DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is in response to the Applicant’s remarks and amendments filed 01/21/2022.  The applicant has amended claims 1-2, 4-11, and 13, and canceled claim 3.  Claims 1-2 and 4-13 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.

Reply to Applicant’s Remarks
The Applicant’s remarks filed on 01/21/2022 have been fully considered and are addressed as follows:
Objection to the Specification.
Applicant’s amendment to the specification is accepted and the objection is hereby withdrawn.
Claim Objections

Claim Interpretation.
	Due to Applicant’s amendments, claims 1-2, 4-10 are no longer interpreted as invoking 35 U.S.C. § 112(f).  
Claim Rejections – 35 U.S.C. § 112.
As per Claims 1 and 8-10.
Applicant’s amendments to claims 1 and 8-10 overcome the rejection of those claims under 35 U.S.C. § 112(a).  The rejection is hereby withdrawn.
Also, as per Claims 2-8.
Applicant’s amendments to claim 1 overcomes the rejection of claims 2-8 under 35 U.S.C. § 112(a) based on their dependency from claim 1.  The rejection is hereby withdrawn.
Also, as per Claim 2.
Applicant’s amendments to claim 2 overcomes the rejection of claim 2 under 35 U.S.C. § 112(a).  The rejection is hereby withdrawn.
Also, as per Claim 3.
Applicant has canceled claim 3.  Accordingly, the previous rejection of claim 3 under 35 U.S.C. § 112(a) is no longer applicable.
Also, as per Claims 4, 5, 6, and 8.
Applicant’s amendments to claims 4, 5, 6, and 8.overcomes the rejection of claims 4, 5, 6, and 8 under 35 U.S.C. § 112(a).  The rejections are hereby withdrawn.
35 U.S.C. § 103 Rejections – Claims 1-3, 9, and 11
The Applicant’s amendments to independent claims 1, 9, and 11 have overcome the rejection of those claims as being rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van et al. US 2017/0101092 A1 in view of Kim US 2017/0101096 A1 (“Kim”).  Therefore, Applicant’s remarks arguing that the Nguyen Van and Kim references do not teach 
35 U.S.C. § 103 Rejections – Claims 4-6 and 12
The Applicant essentially argues that claims 4-6 and 12 should be allowed because they depend upon independent claims 1 and 11 which the Applicant argues are allowable.  However, as discussed above, independent claims 1 and 11 are currently rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto.  Accordingly, the argument is not persuasive.
35 U.S.C. § 103 Rejections – Claim 7
	Similarly, the Applicant argues that claim 7 should be allowed because the claim depends upon claim 1 which the Applicant argues is allowable.  However, as discussed above, independent claim 1 is currently rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto.  Accordingly, the argument is not persuasive.

35 U.S.C. § 103 Rejections – Claims 8
	Likewise, the Applicant argues that claim 8 should be allowed because the claim depends upon claim 1 which the Applicant argues is allowable.  However, as discussed above, independent claim 1 is currently rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto.  Accordingly, the argument is not persuasive.

35 U.S.C. § 103 Rejections – 10 and 13
The Applicant’s amendments to independent claims 10 and 13 have overcome the rejection of those claims as being rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Fang et al. US 2019/0244368 A1 (“Fang”).  The Applicant’s 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
As per Claim 1.
	Claim 1 recites (1) detect an object present in a detection area using a sensor (ln 3-4) and (2) determine whether or not the object is present in a blind side area, the blind spot area being outside the detection area (of the sensor) (ln 7-8). 
	The claim is indefinite because of the irreconcilability of the two limitations.  In the first limitation (1) an object has been detected by a sensor, therefore the object is not in the blind spot of the sensor.  Second, the claim does not include any limitation regarding how the sensor blind spot is determined or calculated, etc.  Third, the second limitation (2) determines whether or not the [same] object is present in a blind spot area.  It is unclear how an object can be first detected by the sensor and also determined to be in the blind spot of the same sensor.  


Also, as per Claim 1.
Claim 1 as amended adds the terms greatly (ln 16) and smaller (ln 19) in claim 1 are relative terms which renders the claim indefinite.  The terms both modify change in the position of the host vehicle with respect to the object in the blind spot area but the terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Applicant’s remarks point to [0092]; however, that paragraph appears to refer to controlling the vehicle (acceleration and deceleration) based on a maximum width of the blind spot area.  Further, even considering paragraph [0092], the term maximum width is not defined.
Accordingly, claim 1 is indefinite.

	As per Claims 2, and 4-8.
	These claims depend upon claim 1 and are rejected under 35 U.S.C. § 112(b) based on their dependency from claim 1.  

	As per Claim 9.
	Claim 9 includes limitations analogous to the limitations recited in claim 1 that cause claim 1 to be indefinite.  For the reasons give above with respect to claim 1, claim 9 is also rejected as being indefinite under 35 U.S.C. § 112(b).

	As per Claim 10.
	Claim 10 includes limitations analogous to the limitations recited in claim 1 that cause claim 1 to be indefinite.  For the reasons give above with respect to claim 1, claim 10 is also rejected as being indefinite under 35 U.S.C. § 112(b).

	As per Claim 11.
Claim 11 includes limitations analogous to the limitations recited in claim 1 that cause claim 1 to be indefinite.  For the reasons give above with respect to claim 1, claim 11 is also rejected as being indefinite under 35 U.S.C. § 112(b).

As per Claim 12.
	Claim 12 depends upon claim 11 and is therefore rejected under 35 U.S.C. § 112(b) based on its dependency from claim 11.  

	As per Claim 13.
Claim 13 includes limitations analogous to the limitations recited in claim 1 that cause claim 1 to be indefinite.  For the reasons give above with respect to claim 1, claim 13 is also rejected as being indefinite under 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9, 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van et al. US 2017/0101092 A1 in view of Kim US 2017/0101096 A1 (“Kim”) and Hashimoto US 20160259334 A1 (“Hashimoto”).

As per Claim 1: 
Nguyen Van discloses [a] vehicle control system comprising: 
a processor configured to execute instructions to [at least see Nguyen Van FIG. 1 (1); ¶ 36 (ECU)]: 
detect an object present in a detection area using a sensor [at least see Nguyen Van FIG. 1 (3-surrounding environment recognition sensor); ¶ 35 (surrounding environment recognition sensors mounted on a vehicle)];
perform travel control for a host vehicle based on a detection result for the object [at least see Nguyen Van FIG. 13 (S15); Abstract; ¶¶ 8, 11, 36 (ECU 1 functions as the driving support apparatus for executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle by the subject vehicle from information which is input from surrounding environment recognition sensors 3) 72 (the ECU 1 executes the driving support)]; and 
determine whether or not the object is present in a blind spot area, the blind spot area being outside the detection area of the detector [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)] and being present on the side of the host vehicle [at least see Nguyen Van FIGS. 2-4 (blind spot area)]; 
Nguyen Van discloses executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle, but does not specifically disclose wherein the processor is configured further execute instructions to: 
change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area;
change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle; and 
change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases.
However, Kim teaches change a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition); ¶ 11 (a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition); ¶ 42 (the blind spot detection (BSD) system may be used to detect a parallel driving while the vehicle is on smart cruise control (SCC). When the parallel driving occurs, the vehicle speed may be increased or decreased to avoid the parallel driving)].
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim ¶ 5].
change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), ¶ 110 (in step S106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.)] and 
change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is .
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver’s blind area and controlling the lateral movement and increasing or decreasing the speed of the vehicle to remove the other vehicle from the blind spot of the host vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3].

As per Claim 2: 
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1 and Kim further discloses wherein the processor is configured to further execute instructions to: perform control for changing the relative position of the host vehicle with respect to the object in the blind spot area through speed control when it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim ¶ 5].

As per Claim 9: 
Nguyen Van discloses [a] processor configured to execute instructions to: 
detect an object present in a detection area using a sensor [at least see Nguyen Van FIG. 1 (3-surrounding environment recognition sensor); ¶ 35 (surrounding environment recognition sensors mounted on a vehicle)];
generate an action plan for a host vehicle [at least see Nguyen Van FIG. 1; ¶ 53 (FIG. 1, the support execution unit 1d of the ECU 1 is a support execution unit that executes the driving support based on the trajectory of the tracking-target moving body which is tracked by the trajectory calculation unit 1c.)];
perform travel control of the host vehicle based on a detection result for the object and the action plan [at least see Nguyen Van FIG. 13 (S15); Abstract; ¶¶ 8, 11, 36 (ECU 1 functions as the driving support apparatus for executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle by the subject vehicle from information which is input from surrounding environment recognition sensors 3) 72 (the ECU 1 executes the driving support)], and
determine whether or not the object is present in a blind spot area, the blind spot area being outside the detection area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)] and being present on the side of the host vehicle [at least see Nguyen Van FIGS. 2-4 (blind spot area)].
Nguyen Van discloses executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle, but does not specifically disclose wherein the processor is configured to further execute instructions to:
generate, as the action plan, a plan for changing a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area;
generate, as the action plan, a plan for changing the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle; and 
generate, as the action plan, a plan for changing the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases.
However, Kim teaches generate, as the action plan, a plan for changing a relative position of the host vehicle with respect to the object in the blind spot area when it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition); ¶ 11 (a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the .
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim ¶ 5].
And Hashimoto teaches generate, as the action plan, a plan for changing the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle and 
generate, as the action plan, a plan for changing the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), ¶ 110 (in step S106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.)].
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver’s blind area and controlling the lateral 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3].

As per Claim 11: 
Claim 11 is a process claim (method) which includes limitations analogous to claim 1 an apparatus claim (system).  For the reasons give above with respect to claim 1, claim 11 is also unpatentable under 35 U.S.C. § 103 over Nguyen Van in view of Kim and Hashimoto.

Claims 4-6, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto as applied to Claim 1 above and further in view of Koishi et al. US 2019/0213888 A1 (“Koishi”).

As per Claim 4: 
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1, and Nguyen Van further discloses wherein the processor is configured to further execute instructions to: . . . 
determine that the object is present in the blind spot area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)], but Nguyen Van does not automatically perform lane change from a host lane to an adjacent lane; and 
determine whether or not the host vehicle is capable of lane change from the host lane to the adjacent lane after the relative position of the host vehicle with respect to the object in the blind spot area is changed in a case in which a starting condition of the lane change has been satisfied and it is determined that the object is present in the blind spot area.
However, Koishi discloses automatically perform lane change from a host lane to an adjacent lane [at least see Koishi ¶ 23 (automatic driving control unit 101 determines a target travel path based on travel path conditions, destination information set by the driver, and the like, and carries out a control to travel along the target travel path while avoiding obstacles . . . automatically drives the vehicle along the target travel path), ¶ 52 (the vehicle is accelerated in order to overtake the surrounding vehicles and carries out a lane change thereafter . . . an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change)],
determine whether or not the host vehicle is capable of lane change from the host lane to the adjacent lane [at least see Koishi FIGS. 10-13; ¶ 51 (the evacuation plan based on the travel situation around the host vehicle), ¶ 52 (an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change)],
in which a starting condition of the lane change has been satisfied [at least see Koishi FIGS. 10-13; ¶ 37 (lane change is required . . . other vehicles or obstacles are detected in the periphery . . . brake light illumination of a vehicle in front of the host vehicle is detected), ¶ 53 (a vehicle present in front of the host vehicle is thought to be decelerating)].
As addressed above with respect to claim 1, Kim teaches after the relative position of the host vehicle with respect to the object in the blind spot area is changed in a case . . . and it is determined that the object is present in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets .
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving and Koishi teaches lane changes based on detecting surrounding vehicles including vehicles traveling parallel/in the blind spot of the host vehicle.  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel/in the blind spot as taught by Kim and to change lanes when required as taught by Koishi in order to improve vehicle safety when vehicles are operating in the autonomous mode and a lane change is required since it necessary to continuously check the adjacent lane even after the host vehicle has slowed to allow the adjacent vehicle to move ahead of the host vehicle since another vehicle could have pulled in behind the adjacent vehicle preventing the host vehicle from changing lanes. 
	
As per Claim 5: 
t]he vehicle control system according to claim 4, and as discussed above with regards to claim 1 Nguyen Van further discloses wherein the processor is configured to execute instructions to: when it is determined that the object is present in the blind spot area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)] and as discussed above with respect to claims 1 and 2, Kim teaches change the relative position of the host vehicle with respect to the object in the blind spot area through speed control [at least see Kim ¶ 5 (automatically adjust the vehicle speed to escape from the parallel driving to reduce risks of dangers or accidents), ¶¶ 42, 52, 53 , 57, 60, 69 (a vehicle ma slow down and speed up automatically to escape from the parallel driving.)]; however, neither Nguyen Van nor Kim discloses and the starting condition of lane change has been satisfied.
However, Koishi teaches this limitation [at least see Koishi FIGS. 10-12; ¶ 16 disclosing an evacuation plan based on the travel situation around the host vehicle; ¶ 52 (an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change); ¶ 53 (an evacuation route, in which the vehicle is decelerated more rapidly than in the case of FIG. 11 to allow the surrounding vehicle to move ahead and carries out a lane change, is employed.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel/in the blind spot as taught by Kim in order change lanes as taught by Koishi because when a vehicle is running parallel to a host vehicle it is not possible to change lanes to avoid a vehicle in the 

As per Claim 6: 
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1, and as discussed above with respect to claim 1 Nguyen Van discloses wherein the processor is configured to further execute instructions to: . . .  determine whether or not the object is present in the blind spot area [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)], but Nguyen Van does not specifically disclose automatically perform lane change from a host lane to an adjacent lane, . . . 
when the starting condition of lane change has been satisfied.
	However, Koishi teaches automatically perform lane change from a host lane to an adjacent lane [at least see Koishi ¶ 23 (automatic driving control unit 101 determines a target travel path based on travel path conditions, destination information set by the driver, and the like, and carries out a control to travel along the target travel path while avoiding obstacles . . . automatically drives the vehicle along the target travel path), ¶ 52 (the vehicle is accelerated in order to overtake the surrounding vehicles and carries out a lane change thereafter . . . an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change)],
when the starting condition of lane change has been satisfied [at least see Koishi FIGS. 10-12; ¶ 16 disclosing an evacuation plan based on the travel situation around the host vehicle; ¶ 52 (an evacuation route, in which the vehicle is decelerated to allow the surrounding vehicle to move ahead and carries out a lane change); ¶ 53 (an evacuation route, in which the vehicle is 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and increasing or decreasing the speed of the vehicle to escape the vehicle traveling parallel/in the blind spot as taught by Kim in order change lanes as taught by Koishi because when a vehicle is running parallel to a host vehicle it is not possible to change lanes to avoid a vehicle in the same lane as the host vehicle therefore it is necessary to escape the parallel vehicle in order to change lands [Koishi ¶ 52].

As per Claim 12: 
Claim 12 is a process claim (method) which includes limitations analogous to claim 6 an apparatus claim (system).  For the reasons give above with respect to claim 6, claim 12 is also unpatentable under 35 U.S.C. § 103 over Nguyen Van in view of Kim, Hashimoto, and Koishi.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim, Hashimoto, and Koishi as applied to Claim 6 above and further in view of Sung US 2011/0066312 (“Sung”).  

As per Claim 7: 
Nguyen Van in combination with Kim, Hashimoto, and Koishi discloses [t]he vehicle control system according to claim 6, but Nguyen does not specifically disclose wherein the processor is configured to further execute instructions to: determine a route for travel of the vehicle, 
wherein the starting condition of lane change include lane change from the host lane to the adjacent lane being scheduled in the route.
However, Sung teaches determine a route for travel of the vehicle [at least see Sung ¶ 50 (the navigation apparatus 100 generates driving route information including a driving route)], 
wherein the starting condition of lane change include lane change from the host lane to the adjacent lane being scheduled in the route [at least see Sung FIG. 3; ¶ 50 (the navigation apparatus 100 generates driving route information including a driving route, a reference driving line, a reference driving speed, lane change information)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines when a neighboring vehicle enters and exists the blind spot area as disclosed by Nguyen Van and map lane changes on a vehicle route as taught by Sung in order to reduce demands on the processor and sensors by only detecting vehicles travelling parallel / in the host vehicle blinds spot when there is a planned lane changes rather than continuously.

Claims 8, 10, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Nguyen Van in view of Kim and Hashimoto, as applied to Claim 1 (claim 8) above and further in view of Fang et al. US 2019/0244368 A1 (“Fang”). 

As per Claim 8: 
Nguyen Van in combination with Kim and Hashimoto discloses [t]he vehicle control system according to claim 1, but does not specifically disclose wherein the processor is configured to execute instructions to: determine that an object is present in the blind spot area when the object temporarily detected is not continuously detected over a predetermined time or more.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines that the previously detected object has entered a hidden area of the sensor after being tracked as taught by Fang so that the position of the hidden objects/vehicles may be estimated so they are properly identified when they are no longer hidden [Fang ¶ 4].

As per Claim 10: 
Nguyen Van discloses [a] vehicle control system comprising: 
a processor configured to execute instructions to:
detect an object present in a detection area using a sensor [at least see Nguyen Van FIG. 1 (3-surrounding environment recognition sensor); ¶ 35 (surrounding environment recognition sensors mounted on a vehicle)];
perform travel control for a host vehicle based a detection result for the object [at least see Nguyen Van FIG. 13 (S15); Abstract; ¶¶ 8, 11, 36 (ECU 1 functions as the driving support apparatus for executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle by the subject vehicle from information which is input from surrounding environment recognition sensors 3) 72 (the ECU 1 executes the driving support)]; and 
determine whether or not the object is present in a blind spot area, the blind spot area being outside the detection area of the detector [at least see Nguyen Van FIGS. 1, 9; ¶ 46 (a position estimation unit that estimates the position of the tracking-target moving body which moves in the blind spot area,); ¶ 47 (a trajectory calculation unit that calculates the trajectory of the tracking-target moving body)] and being present on the side of the host vehicle [at least see Nguyen Van FIGS. 2-4 (blind spot area)].
Nguyen Van discloses executing driving support based on the trajectory of the moving body that is tracked by detecting or estimating the position of the moving body traveling in parallel to a subject vehicle, but does not specifically disclose wherein the processor is configured to further execute instructions to: 
change a relative position of the host vehicle with respect to the object in the blind spot area when the object is not detected in the detection area within a predetermined time after it is determined that the object is present in the blind spot area;
change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle; and 
change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases.
However, Kim teaches change a relative position of the host vehicle with respect to the object in the blind spot area [at least see Kim Abstract (vehicle determines whether a neighboring vehicle sensed by a blind spot detection (BSD) device meets a particular condition); ¶ 11 (a blind spot detection (BSD) device configured to detect neighboring vehicles located adjacent to the subject vehicle, and a parallel driving determination unit configured to instruct the controller to adjust the vehicle speed based on a comparison result between the subject vehicle speed and neighboring vehicle speed when the neighboring vehicle meets a particular condition); ¶ 42 (the blind spot detection (BSD) system may be used to detect a parallel driving .
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Kim teaches determining a vehicle is in a driver’s blind area and increasing or decreasing the speed of the vehicle to avoid parallel driving.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by increasing or decreasing the speed of the vehicle as taught by Kim in order to improve vehicle safety by avoiding collisions when the environmental sensors cannot accurately detect the location of a vehicle that is travelling parallel the to host vehicle [Kim ¶ 5].
Fang teaches when the object is not detected in the detection area within a predetermined time after it is determine that the object is present in the blind spot area [at least see Fang FIGS. 1 (31-object tracker, 32-hidden area calculator); ¶ 4 (provide an object tracking method and an object tracking apparatus which, even in a case where multiple objects enter a hidden area and temporarily disappear), ¶ 38 (object tracker 31 determines that the previously-detected object has disappeared. Furthermore, in a case where an object has disappeared from the detection range of the sensor, the object tracker 31 determines that the object has entered a hidden area.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus which determines the blind spot area of vehicle environmental sensors and further determines that the previously detected object has entered a hidden area of the sensor after being tracked as taught by Fang and change the relative position of the host vehicle in order to positively detect the hidden vehicle as taught by Kim so that the position of the hidden objects/vehicles may be estimated so they are properly identified when they are no longer hidden [Fang ¶ 4] and avoid 
And Hashimoto teaches change the relative position of the host vehicle with respect to the object in the blind spot area greatly as a width of the blind spot area increases, the width of the blind spot area in a travelling direction of the host vehicle [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M to the right direction which is the direction in which the other vehicle N1 is separated from the host vehicle M as much as the distance y1.sub.L. Alternatively, the vehicle control device 100 may move the lateral position of the host vehicle M to the direction in which an amount of movement of the host vehicle M is small among the right and left directions.), ¶ 82 (control of the host vehicle M is control used for removing the other vehicle from the driver's blind area among the control of the vehicle speed of the host vehicle M and the control of the lateral position of the host vehicle M), ¶ 110 (in step S106, in the ECU 10, the control unit 19 controls at least one of the vehicle speed of the host vehicle M and the lateral position of the host vehicle M such that the other vehicle is removed from the driver's blind area.)] and 
change the relative position of the host vehicle with respect to the object in the blind spot area smaller as the width of the blind spot area decreases [at least see Hashimoto FIGS. 7, 9 (control of vehicle lateral position in order to remove another vehicle from driver’s blind area); ¶ 48 (the vehicle control device 100 controls the lateral position of the host vehicle M such that the other vehicle N1 is removed from the driver's blind area AL by moving the lateral position of the host vehicle M in any direction of the right and left. The vehicle control device 100 controls the .
As a result, Nguyen Van discloses a driving support apparatus that tracks a target vehicle in the blind spot of vehicle sensors and controls the vehicle as to avoid collisions and Hashimoto teaches determining a vehicle is in a driver’s blind area and controlling the lateral movement and  increasing or decreasing the speed of the vehicle to remove the other vehicle from the blind spot of the host vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving support apparatus disclosed in Nguyen Van by controlling the lateral spacing and speed of the host vehicle in order to remove the other vehicle from the blind spot at taught by Hashimoto in order to ensure vehicle safety when switching a vehicle from an autonomous mode to a manual driving mode [Hashimoto ¶ 3].

As per Claim 13: 
Claim 13 is a process claim (method) which includes limitations analogous to claim 10 an apparatus claim (system).  For the reasons give above with respect to claim 10, claim 13 is .

Conclusion
A prior art reference that is in the same field of endeavor as the claimed invention and relevant to the claim limitations, but not used as part of the current rejection includes:

Mantyjarvi et al. US 2021/0142526 A1	Repositioning the vehicle by partially pulling into an intersection, thereby moving the detection area of various sensors into the potential blind area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P MAHNE/Primary Examiner, Art Unit 3668